Citation Nr: 0721758	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability benefits in the amount of $5,286.80.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

Based on review of the claims file, the veteran has not 
challenged the validity of the debt.  Consequently, the Board 
limits its consideration to the issue of waiver of recovery 
of the debt.


FINDINGS OF FACT

1.  A rating decision of July 2003 granted service connection 
with a 70 percent evaluation for post-traumatic stress 
disorder, as well as a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU), and entitlement to Dependents' Educational 
Assistance, all effective from March 27, 2002.

2.  In the August 2003 notice letter, the veteran was 
notified that he was being paid additional benefits for his 
spouse, but no additional benefits for any dependent children 
were mentioned.

3.  In April 2004, VA notified the veteran that the 
additional benefits paid to him for his dependents were being 
terminated due to concurrent receipt of Chapter 35 benefits, 
and that it would be determined if an overpayment had been 
incurred.

4.  Later in April 2004, VA notified the veteran that an 
overpayment of $5,286.80 in unwarranted disability benefits 
had been created.

5.  In January 2005, the Debt Management Committee on Waivers 
denied the veteran's request for a waiver of recovery of 
overpayment.

6.  Review of the record reveals that there is no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
veteran, and the evidence shows that recovery of the 
indebtedness would violate the principles of equity and good 
conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
disability benefits, in the amount of $5,286.80, have been 
met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that those provisions pertaining to VA's duties to notify and 
to assist do not apply to questions pertaining to the waiver 
of recovery of an indebtedness due VA.  Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Therefore, the Board will not 
address whether VA's duties to notify and to assist have been 
satisfied in this case.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived provided there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and it is also determined that recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (b), (c) (West 2002); 38 C.F.R. § 1.963 (2006).  
The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, and 
should consist of an outcome that is fair to both the obligor 
and the Federal Government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the debtor (i.e., whether withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended); (5) the unjust enrichment of the 
debtor; and (6) whether the debtor changed positions to 
his/her detriment in reliance upon a granted VA benefit 
(including whether reliance on benefits results in 
relinquishment of a valuable right, or incurrence of a legal 
obligation).  See 38 C.F.R. § 1.965(a); see also Narron v. 
West, 13 Vet. App. 223, 228 (1999), citing Ridings v. Brown, 
6 Vet. App. 544 (1994) (VA must address all relevant factors 
in determining whether to exercise its equitable discretion 
in a waiver of indebtedness claim).

In this case, service connection for PTSD was granted by a 
July 2003 rating decision, and a 70 percent disabling 
evaluation assigned effective from March 27, 2002.  At that 
time, TDIU and entitlement to Dependents' Educational 
Assistance were granted, also effective from March 27, 2002.  
The accompanying August 2003 notice letter informed the 
veteran that he was being paid additional benefits for his 
spouse, but made no mention of additional benefits for any of 
his children; he was asked to return a VA Form 21-686c, 
Declaration of Status of Dependents, for those children, 
which he did later that month.  

Three separate VA Form 21-674, Request for Approval of School 
Attendance, forms were received from the veteran for his 
three children, Herbert II, Gabriel, and Scott, in September 
2003.  An email printout dated in January 2004 noted that a 
Chapter 35 award had been approved and processed for the 
veteran's middle child, Gabriel, effective January 7, 2003.  
In April 2004, the veteran was sent a letter notifying him 
that, as a result of concurrent receipt of additional 
disability benefits for Gabriel and of Gabriel's receipt of 
Chapter 35 benefits, an overpayment had been created, and 
those additional disability benefits would be reduced; a 
later April 2004 letter notified the veteran that the 
overpayment was in the amount of $5,286.80.  Later in April 
2004, the veteran filed a request for waiver with the RO, 
asserting that repayment of the debt in question would result 
in undue financial hardship.


After a thorough review of the documentation of record, there 
is no evidence to show that the overpayment in question 
resulted from fraud, misrepresentation, or bad faith.  There 
is no evidence in the record that the veteran was notified 
that he was in receipt of additional disability benefits for 
his dependent children, even after he had submitted the 
Declaration of Status of Dependents in August 2003.  
Additionally, there is no evidence, up until the April 2004 
letter notifying him of the overpayment of benefits, that the 
veteran was ever notified that concurrent receipt of these 
benefits was prohibited.  Accordingly, any fault on the part 
of the veteran is minimal, and there is no legal bar to 
entitlement to waiver based on him actions related to the 
creation of the overpayment.  See 38 U.S.C.A. § 5302(c) (West 
2002); see also 38 C.F.R. § 1.965(b)

Additionally, careful consideration of the evidence of record 
shows that recovery of the overpayment in question would be 
against the principles of equity and good conscience.  As 
noted above, the veteran is of minimal fault, if any, in the 
creation of the overpayment.  To that end, it appears that, 
in balancing the fault of the veteran with that of VA, the 
creation of the overpayment was primarily the fault of VA.  
Again, there is no evidence that the veteran was informed he 
was receiving additional benefits for his sons, or that 
concurrent receipt of both additional disability benefits and 
Chapter 35 benefits for them would result in an overpayment.  

There is also no evidence that granting the wavier of 
overpayment would result in unjust enrichment to the veteran.  
Based on the information contained in his April 2004 
Financial Status Report and the VA procedural documents of 
record, he is unemployed at present, and considered 
unemployable, both by VA and by the Social Security 
Administration, a status unlikely to change in the future.  
Additionally, in light of the veteran's November 2004 letter, 
it is clear that he and his spouse have assumed significant 
loans to provide for the additional financial burden of their 
children's educational endeavors, as well as personal debt 
assumed for other matters; it appears that to require 
repayment of the debt would constitute an undue burden on the 
veteran and his spouse.

Ultimately, the evidence shows that the fault in the creation 
of the overpayment lies primarily with VA, not with the 
veteran, who would not be unjustly enriched were waiver to be 
granted.  To that end, denial of a wavier of recovery of 
overpayment would defeat the purpose of the existing benefit, 
which is to provide the disability benefits this veteran 
needs and has shown to warrant through the medical and other 
evidence of record.  For these reasons, waiver of recovery of 
the overpayment of VA disability benefits, in the amount of 
$5,286.80, is warranted.


ORDER

Waiver of recovery of overpayment of disability benefits, in 
the amount of $5,286.80, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


